DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[00022] line 12: “
    PNG
    media_image1.png
    19
    189
    media_image1.png
    Greyscale
” should be corrected with an appropriate unit
Appropriate correction is required.
Claim Objections
Claim(s) 8 and 11 is/are objected to because of the following informalities:
Claim 8, lines 1-2: “so the working electrode” is suggested to be “so that the working electrode”
Claim 11, line 2: “so it can slide into the chamber” is suggested to be “so that the working electrode can slide into the chamber”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 11, the limitation “means for applying pressure to the second end of the working electrode” is means-plus-function limitations.  The specification states a device that uses a pneumatic means for applying pressure to the second end of the working electrode (Fig. 1; [00028] lines 5-6).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 and 22-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a liquid" in line 3 and “a fluid” in line 13.  It is unclear whether they are the same or not.
Subsequent dependent claims 2-12 are rejected for their dependencies on rejected base claim 1.
Claim 3 recites “a cylindrical working electrode” in line 2.  It is unclear whether it is the same as that recited in claim 1, line 7.  It is suggested to be “the cylindrical working electrode.”
Claim 3 recites “a liquid” in line 3.  It is unclear whether it is the same as that recited in claim 1, line 3.  It is suggested to be “the liquid.”
Claim 11 recites “the second end of the working electrode” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a second end of the working electrode.”
Claim 12 recites “a face of the inlet opening” in line 2.  It is unclear whether it is the same as that recited in claim 1, lines 12-13.  It is suggested to be “the face of the inlet opening.”
Claim 22 recites the limitation "a liquid" in line 1 and “a fluid” in line 24.  It is unclear whether they are the same or not.
Subsequent dependent claims 23-26 are rejected for their dependencies on rejected base claim 22.
Claim 24 recites “a liquid” in line 3.  It is unclear whether it is the same as that recited in claim 22, line 1.  It is suggested to be “the liquid.”

Claim limitation “means for applying pressure to the second end of the working electrode" in claim 11, lines 1-2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification merely points out that the means is a pneumatic means, but does not specify any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-12, 22-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleet (U.S. 4,059,406).
Regarding claim 1, Fleet teaches a device (Fig. 1; Col. 1, lines 28-29: the present invention provides an electrochemical cell and controller unit) comprising an electrochemical cell (Fig. 1; Col. 2, line 39: an electrochemical flow cell 1), wherein the cell comprises a chamber (Fig. 1; Col. 2, line 46: a cylindrical space 8), an inlet port (Fig. 1; Col. 2, line 40: an inlet line 2), an outlet port (Fig. 1; Col. 2, line 40: an exit line 4), an electrode port (Fig. 1; Col. 2, line 48: a screw mount 9), and a counter electrode (Fig. 1; Col. 2, line 41: counter electrode 5); 
wherein the inlet port is configured to allow flow of a liquid into the chamber (Fig. 1; Col. 3, lines 15-17: the solution enters the cell 1 through the inlet line 2) and through a conduit (Fig. 1: the inlet line 2 and the cylindrical space 8 are together deemed to be the conduit) having an inlet opening (Fig. 2; Col. 2, line 42: the inlet line 2 terminates in a fine nozzle; here the outlet of the fine nozzle 7 is deemed to be the inlet opening), and the outlet port is configured to allow flow of the liquid out of the chamber (Fig. 1: indicating the exit line 4 is the exit outlet of the chamber); 
wherein the counter electrode is in liquid communication with the cell (Fig. 1; Col. 2, lines 58-62: both reference electrode 6 and counter electrode 5 are necessarily downstream of the sensor electrode; thus the counter electrode 5 is in liquid communication with the cell through the porous junction 10); 
wherein the electrode port houses a cylindrical, working electrode (Fig. 1: indicating the screw mount 9 housing a disc sensor electrode 3) and is configured to allow a first end of the working electrode to slide into the chamber (Fig. 1: indicating the sensor electrode 3 is sliding into the chamber by screwing the screw mount 9 upward; here the upper side of the sensor electrode 3 is deemed to be the first end of the working electrode); 
wherein an area of a first end face of the working electrode is larger than an area of the inlet opening (Fig. 2: indicating the area of the upper side of the sensor electrode 3 having a larger area than the area of the outlet of the fine nozzle 7); 
wherein the device is configured so that a force applied to the working electrode slides the first end face of the working electrode to a distance from a face of the inlet opening (Col. 2, lines 48-52: the cylindrical space 8 and hence the effective cell volume can thus be varied by fine adjustment of the screw mount 9; with a disc sensor electrode 3 mm in diameter the “effective cell volume” of the cell could be varied from less than 1 µl to 100 µl; Fig. 1-2: indicating by screwing the screw mount 9 the sensor electrode 3 slides upward to reach a distance from the outlet of the fine nozzle 7 for a desired effective cell volume) due to the balancing force of a fluid flowing out of the inlet opening towards the first end face of the working electrode (Col. 3, lines 15-20: the solution enters the cell 1 through the inlet line 2 and is forced by that pressure through the find nozzle 7 to form a jet of solution).

Regarding claim 2, Fleet teaches the device is further configured so that the force applied to the working electrode is applied to a second end of the working electrode (Fig. 1: indicating the screwing would apply a force on the bottom side of the sensor electrode 3 to slide the sensor electrode 3 upward), and the second end is opposite to the first end (Fig. 1: indicating the bottom side is the second end that is opposite to the upper side of the sensor electrode 3).

Regarding claim 4, Fleet teaches a reference electrode in liquid communication with the cell (Col. 2, lines 58-62: the reference electrode 6 is necessarily downstream of the sensor electrode 3).

Regarding claim 6, Fleet teaches the working electrode comprises gold metal (Col. 3, lines 10-12: conventional electrode materials such as gold may be employed).

Regarding claim 7, Fleet teaches the inlet port and the electrode port are located opposite to each other (Fig. 1-2: indicating the inlet line 2 and the screw mount 9 are opposite to each other).

Regarding claim 8, Fleet teaches the electrochemical cell is configured so the working electrode slides to cover at least a portion of the inlet opening when the fluid flowing out of the inlet opening has stopped (Col. 3, lines 19-22: this jet impinges at the centre of the disc sensor electrode 3 and spreads radially over the surface of the electrode in a thin film as shown in Fig. 2; Fig. 2: indicating that the sensor electrode 3, by screwing the screw mount 9, would slide upward and cover at least a portion of the outlet of the fine nozzle 7 when the jet flowing out of the inlet opening has stopped).

Regarding claim 9, Fleet teaches the conduit comprises the counter electrode (Fig. 1: indicating the counter electrode 5 located besides the conduit of the chamber).

Regarding claim 10, Fleet teaches the conduit comprises the counter electrode (Fig. 1: indicating the counter electrode 5 located besides the conduit of the chamber), and an insulating spacer (Fig. 1; Col. 2, lines 59-60: a porous junction 10) is located at the end of the counter electrode between the counter electrode and the working electrode (Fig. 1: indicating the porous junction 10 located at the right end of the counter electrode 5 and between the counter electrode 5 and the sensor electrode 3).

Regarding claim 11, Fleet teaches a means for applying pressure to the second end of the working electrode so it can slide into the chamber (Fig. 1; Col. 2, line 48: means of a screw mount 9; here the screwing of the screw mount 9 would apply a pressure to the bottom side of the sensor electrode 3 and slide it upward into the chamber).

Regarding claim 12, Fleet teaches the distance from the first end face of the working electrode to a face of the inlet opening is a constant distance (Fig. 1; Col. 2, lines 47-50: the sensor electrode 3 is held in position by means of a screw mount 9; the cylindrical space 8 and the effective cell volume can thus be varied by fine adjustment of the screw mount 9; here when the sensor electrode 3 is held in a position to obtain a desired effective cell volume, the distance from the upper side of the sensor electrode 3 to the outlet of the fine nozzle 7 is a constant distance).

Regarding claim 22, Fleet teaches a device (Fig. 1; Col. 1, lines 28-29: the present invention provides an electrochemical cell and controller unit) for the electrochemical detection of analytes in a liquid (Col. 1, lines 5-7: an electrochemical detector and a method for detecting one or more electroactive species; Col. 3, line 15: solution), the device comprising: 
a chamber (Fig. 1; Col. 2, line 46: a cylindrical space 8) having an inlet port (Fig. 1; Col. 2, line 40: an inlet line 2), an outlet port (Fig. 1; Col. 2, line 40: an exit line 4) and a working electrode port (Fig. 1; Col. 2, line 48: a screw mount 9), the inlet port configured to allow flow of the liquid into the chamber (Fig. 1; Col. 3, lines 15-17: the solution enters the cell 1 through the inlet line 2), and the outlet port configured to allow flow of the liquid out of the chamber (Fig. 1: indicating the exit line 4 is the exit outlet of the chamber); 
a counter electrode (Fig. 1: counter electrode 5) in liquid communication with the cell (Fig. 1; Col. 2, lines 58-62: both reference electrode 6 and counter electrode 5 are necessarily downstream of the sensor electrode; thus the counter electrode 5 is in liquid communication with the cell through the porous junction 10); 
a working electrode (Fig. 1: sensor electrode 3) movably housed in the working electrode port (Fig. 1: indicating the screw mount 9 housing a disc sensor electrode 3) and in liquid communication with the cell (Fig. 1-2: indicating the sensor electrode 3 is in communication with the solution inside the cylindrical space 8) and electrical communication with the counter electrode (Fig. 1: indicating the sensor electrode 3 and the counter electrode 5 electrically connected through the controller unit 11), the working electrode configured to allow a first end of the working electrode to slide into the chamber (Fig. 1: indicating the sensor electrode 3 is sliding into the chamber by screwing the screw mount 9 upward; here the upper side of the sensor electrode 3 is deemed to be the first end of the working electrode), wherein an area of a first end face of the working electrode is larger than an area of the inlet port (Fig. 2: indicating the area of the upper side of the sensor electrode 3 having a larger area than the area of the outlet of the fine nozzle 7); 
wherein a counter force is applied to the working electrode such that the working electrode slides toward an opening in the inlet port to a known distance from inlet port opening (Col. 2, lines 48-52: the cylindrical space 8 and hence the effective cell volume can thus be varied by fine adjustment of the screw mount 9; with a disc sensor electrode 3 mm in diameter the “effective cell volume” of the cell could be varied from less than 1 µl to 100 µl; Fig. 1-2: indicating by screwing the screw mount 9 a counter force is applied to the sensor electrode 3 from the bottom side to slide the sensor electrode 3 upward to reach a distance from the outlet of the fine nozzle 7 for a desired effective cell volume) due to a balancing of a force of a fluid flowing out of the inlet opening towards the first end face of the working electrode (Col. 3, lines 15-20: the solution enters the cell 1 through the inlet line 2 and is forced by that pressure through the find nozzle 7 to form a jet of solution).

Regarding claim 23, Fleet teaches the analytes are detected by an electrochemical reaction between the analyte and the working electrode (Col. 3, lines 51-54: the sensor electrode 3 may operate as a cathode for the detection of electroreducible species or as an anode for the detection of electrooxidisable species) and the measuring of the electrical signal generated between the working electrode and the counter electrode (Col. 3, lines 1-4: the potential across the cell is controlled and monitored by a controller unit 11 which is connected to a recorder unit e.g. a pen recorder 12).

Regarding claim 26, Fleet teaches the working electrode comprises gold metal (Col. 3, lines 10-12: conventional electrode materials such as gold may be employed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleet in view of Louw (U.S. Patent Pub. 2014/0102916).
Regarding claims 3 and 24, Fleet discloses all limitations of claims 1 and 22 as applied to claims 1 and 22. Fleet does not explicitly disclose the electrode port comprises a sealing material configured to allow a cylindrical working electrode to pierce through the material and to prevent a liquid in the chamber from seeping out of the chamber through the electrode port (claim 3) or the working electrode port comprises a sealing material configured to allow the working electrode to pierce through the material and to prevent a liquid in the chamber from seeping out of the chamber through the electrode port (claim 24).
However, Louw teaches an electrochemical flow cell 1 including a first member 100, a second member 200, and an O-ring 300 (Fig. 1a; [0094] lines 1-3) that is between the first and second member (Fig. 1a, 2b; [0094] lines 9-10).  The O-ring is flexible in an axial direction to seal the chamber for all possible distances between the sample outlet and the working electrode which are settable by the adjustment means ([0027]), which is leak-free up to 25 bar, or even higher pressures ([0028] lines 1-2).  O-ring provides a much better sealing which can withstand higher pressures, which is particular advantageous in combination with further downstream equipment that results in a higher pressure inside the electrochemical flow cell ([0028] lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleet by incorporating a sealing material (O-ring) as taught by Louw because the O-ring provides leak-free effect up to 25 bar or even higher pressures ([0028] lines 1-2), especially for use in combination with further downstream equipment that results in a higher pressure inside the electrochemical flow cell ([0028] lines 2-7).  Here, since the O-ring seals the chamber for all possible distances between the sample outlet and the working electrode which are settable by the adjustment means ([0027]), it is configured to allow the working electrode to pierce through the O-ring and prevents the liquid in the chamber from seeping out of the chamber through the electrode port.
Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleet in view of Arnold (U.S. Patent Pub. 2008/0182136).
Regarding claims 5 and 25, Fleet discloses all limitations of claims 1 and 22 as applied to claims 1 and 22. Fleet does not explicitly disclose the working electrode comprises copper metal.
However, Arnold teaches an electrochemical cell ([0010] line 1) including a working electrode that comprises at least one of carbon, copper, gold, palladium, silver, platinum, indium tin oxide, and tin oxide ([0011] lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleet by substituting the sensor electrode made of gold with the one made of copper as taught by Arnold.  The suggestion for doing so would have been that copper is a suitable material for the working electrode of an electrochemical cell and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795